1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CANVASBACK FINANCIAL
 8 SERVICES, LLC,

 9          Plaintiff-Appellee,

10 v.                                                                                   NO. 30,887

11 MARIA R. ARANDA,

12          Defendant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
14 Ralph D. Shamas, District Judge

15 Michael J. Seibel & Associates
16 Michael J. Seibel
17 Albuquerque, NM

18 for Appellee

19 Maria R. Aranda
20 Albuquerque, NM

21 Pro Se Appellant

22                                 MEMORANDUM OPINION

23 KENNEDY, Judge.

24          Summary reversal was proposed for the reasons stated in the calendar notice.

25 No memorandum opposing summary reversal has been filed, and the time for

26 doing so has expired. REVERSED.
2
1     IT IS SO ORDERED.



2
3                            RODERICK T. KENNEDY, Judge

4 WE CONCUR:


5
6 JONATHAN B. SUTIN, Judge



7
8 TIMOTHY L. GARCIA, Judge




                              3